Citation Nr: 0722875	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-11 215	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's mother


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is the surviving son of the veteran who served 
on active duty from July 1968 to June 1971.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2004 rating decision by the Salt Lake City RO.  In 
September 2006, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part. 


REMAND

At the September 2006 videoconference hearing, the 
appellant's representative stated that he had not had an 
opportunity to review them veteran's claims file prior to the 
hearing.  The undersigned agreed to remand the case to allow 
for such review.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include disability 
ratings and the effective date of award).  Here, the 
appellant was not provided notice regarding effective dates 
of awards.  Since the case is being remanded anyway, there is 
an opportunity to correct such deficiency without additional 
delay.  

Accordingly, the case is REMANDED for the following:

The veteran's claims file should be 
forwarded to the appellant's 
representative for review and opportunity 
to present further evidence and/or 
argument.  The RO should review any 
response/additional evidence submitted, 
and undertake any additional development 
suggested by such.  Then the RO should 
readjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the appellant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


